DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed October 28, 2022 (hereinafter “Reply”) and the accompanying request for continued examination.
Claims 1, 8, and 15 are amended.
Claims 5, 6, 12, 13, 19, and 20 are cancelled.
Claims 1-4, 7-11, and 14-18 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, applicant cannot rely upon the certified copy of the foreign priority application to overcome prior art rejections because a translation of said application has not been made of record in accordance with 37 C.F.R. § 1.55. See M.P.E.P. §§ 215 and 216.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. § 102(a)(1) and (2) as being anticipated by Jha et al. (U.S. Pub. No. 2007/0260520 A1) (hereinafter “Jha”).

Claims 1, 8, and 15: Jha, as shown, discloses the following limitations:
obtaining a landing page corresponding to an advertisement page, wherein the landing page is a page containing specific content of an advertisement displayed on the advertisement page (see at least ¶ [0146]: conversion may refer to a visitor performing a certain desirable action on a publisher’s or advertiser’s web site. Examples of desirable actions could be “visit advertiser’s landing page”, “sign up as a new user on advertiser’s web site”, “purchase a product on advertiser’s web site” etc. Conversion rate may refer to the percentage of visitors that perform the specified, desirable action. For instance, an advertiser may be interested in tracking the “sales conversion rate” due to a particular ad. This may refer to the percentage of visitors referred by the ad, who purchased any product on the advertiser’s web site; see also at least ¶ [0026]: the user may choose to select the ad 412 and learn more about the products, services or product categories—i.e., specific content of the advertisement—displayed in the ad. The selection of the ad by the user causes the browser to request 413 the embedded ad URL from a redirection server 404, which processes the request as depicted by step 414 to log various request parameters such as, for example requested product or service, requestor’s IP address, time of request, ad template used for the ad and identity of the publisher 402. The redirection server 404 sends a redirect message 415 to the browser with the URL of the advertiser’s web page that contains more details about the product or service contained in the ad that was selected by the user in step 412. The browser requests the advertiser’s page 416 and displays the selected product or service—i.e., also specific content of the advertisement—to the user; see also at least ¶ [0131]: advertisement may also include a hyperlink to a web page on advertiser's web site, referred to as advertiser landing page. Such that if a user selects the advertisement, the advertiser landing page is displayed to him/her. Advertiser may be a separate and distinct entity from the publisher who owns the web page where the advertiser’s advertisement may be displayed; see also at least ¶¶ [0064], [0068], [0072], [0104], [0131]-[0137], and [0165]); 
identifying an advertisement conversion component contained in the landing page (see at least ¶ [0072]: the Conversion-Rate (CR) may be defined in one embodiment as the ratio of the number of times a certain desirable “action” is performed by users on a particular product or product-group ad to the number of times that product or group of products is displayed as an advertisement. The desirable “action” may include buying the product, or buying one of the products in the group, or registering on a mailing list, or registering the product in a “wish-list” etc. According to one aspect of the invention in Jha, the tracking of conversions may be done by using HTTP cookies set in the user’s browser and invisible tracking images placed on the conversion pages—i.e., a conversion component—of the merchants shopping carts; see also at least ¶ [0104]: endorsements are stored for each product 1001 along with attributes of the endorsement such as, for example, endorser's identity 1002, endorser's name 1013, endorser's email address 1014, endorsement text 1003, endorsement rating 1004, date of endorsement 1005, number of times the endorsement has been viewed 1006 and the number of times the endorsement has generated a click 1007 and conversion 1008. In an illustrative embodiment in Jha, a product category is chosen by optimizing the objective function CTR as depicted by steps 501-512 in FIG. 5; see also at least ¶¶ [0064], [0105], [0131], and [0146]. Further, any content of the landing page can be considered a conversion component, because a conversion in Jha includes click-throughs to the landing page); and 
establishing a binding relation between the advertisement conversion component and the advertisement page (see at least ¶¶ [0072] and [0146] and the analysis above. The relationship between the landing page and the objects on it that result in conversions or commissions is a binding relationship; see also at least ¶ [0148]: commission may refer to the money, or other consideration, paid by the advertiser when a visitor referred by an advertisement performs a certain desirable action such as for example, purchasing a product on the advertiser's web site; see also at least ¶ [0037]: other illustrative embodiments of the objective function may include CTR multiplied by cost-per-click (CPC), or CTR by conversion rate multiplied by commission-per-sale. Several other objective functions, or combinations thereof, may be used; see also at least ¶ [0077]: the objective function can be the ratio of ad commission paid by the merchant to the total number of times that ad is displayed. In yet another embodiment, the objective function can be the ratio of sales revenue shared by the merchant for sales generated by the ad to the total number of times that ad is displayed. In a further embodiment, the objective function can be a mathematical function calculated using a plurality of outcomes of the advertising process; see also at least ¶¶ [0104]-[0105] and [0148]); 
wherein the establishing the binding relation between the advertisement conversion component and the advertisement page comprises: 
adding the advertisement conversion component to a preset database by storing the advertisement conversion component and the advertisement page in an association manner (see at least ¶¶ [0072] and [0146] and the analysis above. The relationship between the landing page and the objects on it that result in conversions or commissions is a binding relationship; see also at least ¶ [0104]: endorsements are stored for each product 1001 along with attributes of the endorsement such as, for example, endorser’s identity 1002, endorser’s name 1013, endorser’s email address 1014, endorsement text 1003, endorsement rating 1004, date of endorsement 1005, number of times the endorsement has been viewed 1006 and the number of times the endorsement has generated a click 1007 and conversion 1008; see also at least ¶ [0148]: commission may refer to the money, or other consideration, paid by the advertiser when a visitor referred by an advertisement performs a certain desirable action such as for example, purchasing a product on the advertiser's web site; see also at least ¶ [0037]: other illustrative embodiments of the objective function may include CTR multiplied by cost-per-click (CPC), or CTR by conversion rate multiplied by commission-per-sale. Several other objective functions, or combinations thereof, may be used; see also at least ¶ [0077]: the objective function can be the ratio of ad commission paid by the merchant to the total number of times that ad is displayed. In yet another embodiment, the objective function can be the ratio of sales revenue shared by the merchant for sales generated by the ad to the total number of times that ad is displayed. In a further embodiment, the objective function can be a mathematical function calculated using a plurality of outcomes of the advertising process; see also at least ¶¶ [0104]-[0105] and [0148]; see also at least ¶¶ [0112], [0114], [0122], and [0124]); 
wherein the method further comprises:
receiving a search request sent by a client (see at least ¶ [0088]: the system may also include a second interface that is provided for users to search for products, services and businesses in a catalog and endorse a plurality of products, services and businesses that are displayed in search results presented in a browser. The system includes a third interface may be provided for users to view, in a browser, a plurality of endorsements for products, services and businesses provided by a plurality of users; see also at least ¶ [0113]: embodiments in Jha may also allow new products to be endorsed in the browser context of the advertisement beyond the advertised product by allowing a search functionality to search for other products, services and businesses all without leaving the website to visit an endorsement site; see also at least ¶¶ [0112] and [0168]-[0179]), and 
obtaining a search result list according to the search request (see at least ¶ [0178]: search results, or search results page, or results page, may refer to a web page a search engine may display in response to a search query. It may include, among other items, links to pages or documents that match or satisfy the search query entered; see also at least ¶ [0088]: the system may also include a second interface that is provided for users to search for products, services and businesses in a catalog and endorse a plurality of products, services and businesses that are displayed in search results presented in a browser. The system includes a third interface may be provided for users to view, in a browser, a plurality of endorsements for products, services and businesses provided by a plurality of users; see also at least ¶ [0112]-[0113] and [0168]-[0179]); and 
if a search result item in the search result list comprises the advertisement page (see at least ¶¶ [0088], [0112]-[0113], and [0168]-[0179]), 
determining the advertisement conversion component contained in the landing page corresponding to the advertisement page according to the binding relation (see at least ¶¶ [0072] and [0146] and the analysis above. The relationship between the landing page and the objects on it that result in conversions or commissions is a binding relationship; see also at least ¶ [0148]: commission may refer to the money, or other consideration, paid by the advertiser when a visitor referred by an advertisement performs a certain desirable action such as for example, purchasing a product on the advertiser’s web site; see also at least ¶ [0037]: other illustrative embodiments of the objective function may include CTR multiplied by cost-per-click (CPC), or CTR by conversion rate multiplied by commission-per-sale. Several other objective functions, or combinations thereof, may be used; see also at least ¶ [0077]: the objective function can be the ratio of ad commission paid by the merchant to the total number of times that ad is displayed. In yet another embodiment, the objective function can be the ratio of sales revenue shared by the merchant for sales generated by the ad to the total number of times that ad is displayed. In a further embodiment, the objective function can be a mathematical function calculated using a plurality of outcomes of the advertising process; see also at least ¶¶ [0104]-[0105] and [0148]), and 
sending a search response message carrying summary information of the landing page and the advertisement conversion component to the client, so that when the client displays the summary information of the landing page on a search result page, the advertisement conversion component is displayed (see at least ¶ [0146]: conversion may refer to a visitor performing a certain desirable action on a publisher’s or advertiser’s web site. Examples of desirable actions could be “visit advertiser’s landing page”, “sign up as a new user on advertiser’s web site”, “purchase a product on advertiser’s web site” etc. Conversion rate may refer to the percentage of visitors that perform the specified, desirable action. For instance, an advertiser may be interested in tracking the “sales conversion rate” due to a particular ad. This may refer to the percentage of visitors referred by the ad, who purchased any product on the advertiser’s web site; see at least ¶ [0178]: search results, or search results page, or results page, may refer to a web page a search engine may display in response to a search query. It may include, among other items, links to pages or documents that match or satisfy the search query entered; see also at least ¶ [0088]: the system may also include a second interface that is provided for users to search for products, services and businesses in a catalog and endorse a plurality of products, services and businesses that are displayed in search results presented in a browser. The system includes a third interface may be provided for users to view, in a browser, a plurality of endorsements for products, services and businesses provided by a plurality of users; see also at least ¶ [0102]: the ad also enables viewing reviews of other products not displayed in the ad using read all reviews 604 link as well as reviewing a plurality of products not displayed in the ad by using the review a product 605 link on the ad; see also at least ¶ [0112]-[0113] and [0168]-[0179]; see also at least ¶¶ [0064], [0072], [0104]-[0105], [0131]).
Jha discloses various computer architectures for implementing these features (see at least ¶¶ [0189]-[0232] and [0244]-[0246]).

Claims 2, 9, and 16: Jha discloses the limitations as shown in the rejections above. Further, Jha, as shown, discloses the following limitations:
wherein the obtaining the landing page corresponding to the advertisement page comprises: 
obtaining address information of the landing page corresponding to the advertisement page from a preset database (see at least ¶ [0035]: in content based algorithms each product and category in the product database may be associated with words or phrases known as keywords. These keywords may be derived from the names and/or description of the product and/or categories as contained in various product feeds. In some cases, the keywords may also be provided by the merchants in the feeds. Content of the web page, where the advertisement is being displayed, may be analyzed to determine if it contains or is otherwise represented by one or more of the keywords of one or more of the products and/or categories in the database. If multiple matches are found, they may be ranked in order of the quality of the match. Quality of the match may be determined by the number of keywords that match as well as by identifying the semantics of keywords when the same word may carry different meanings in different contexts, additionally weighted by where the keyword occurs in the page. For instance, if the keyword occurs in the title of the page or a paragraph heading, it may get a higher weight. Several similar heuristics may be used to rank the various products/product-groups that match. Then, the top N products/product-groups are displayed as advertisements where N depends on how much space is available for ad display on the web page; see also at least ¶ [0026]: the selection of the ad by the user causes the browser to request 413 the embedded ad URL from a redirection server 404, which processes the request as depicted by step 414 to log various request parameters such as, for example requested product or service, requestor's IP address, time of request, ad template used for the ad and identity of the publisher 402. The redirection server 404 sends a redirect message 415 to the browser with the URL of the advertiser’s web page that contains more details about the product or service contained in the ad that was selected by the user in step 412. The browser requests the advertiser’s page 416 and displays the selected product or service to the user; see also at least ¶ [0118]: potential endorser may use this browser extension to submit the URL of the website that contains products, services or business to be endorsed to a network server, termed the endorsement server. In one embodiment this can be done by visiting the website in the browser and then invoking the browser extension to automatically have the extension submit the URL for the current webpage. In another embodiment, the user may enter the URL for the website in a special form presented by the browser extension, which then submits it to the endorsement server. The endorsement server may analyze the submitted URL and fetch its content from the merchant’s web server. The endorsement server may then create a document object model of the website’s markup or use a combination of content parsing technologies known to those versed in the field to extracts products, services and businesses contained in the page. The endorsement server may also use a website specific software module that recognizes the structure of the website’s markup so that the goods and services can be extracted from the page. Techniques for extracting information from a website markup are well known to those versed in the art. The endorsement server may generate an alert message when it is provided with URLs whose markup structure does not lend to identifying goods and services automatically, so that a manual assistance can be used in analyzing its markup structure for future use; see also at least ¶ [0007], [0011], [0036], and [0121]); and 
crawling the landing page through a crawler browser based on the address information (see at least ¶ [0123]: some endorsement sites 1101a may not provide a structured feed but may allow the embodiment to crawl the endorsement site to retrieve endorsements. A site crawler 1104 module may be created for each endorsement site that uses well known HTTP crawling techniques to obtain the web pages displayed by the endorsement site and use content parsing techniques to selectively identify sections of the web pages that contain the endorsements. Such selective identification of sections of the web page uses knowledge of the structure of the content markup (such as HTML markup) for each web site and can be analyzed by HTML parsing tools as known to those versed in the art. One illustrative technique converts the HTML markup to a well-formed XML and then identifies the relevant XML nodes using XPath specification for specific sets of XML nodes in an XML document; see also at least ¶ [0124]: unstructured endorsement feed 1105 created by the site crawler 1104 is then processed for content extraction by identifying various nodes in the XML markup of the endorsement feed 1105 and mapping such nodes to the schema defined by the embodiment for a structured endorsement feed 1103. The unstructured nature of the merchant feed may result in semi-structured endorsement feed 1107 that may not strictly adhere to schema constraints, but may contain mostly accurate information on endorsements. As with the structured endorsement feed 1103, product attributes may be added to endorsed-products 1110 and the attributes of endorsements can be added to endorsements 1108 in a relational database table in an illustrative embodiment. These products and endorsements may then be merged with the unified product catalog 1111 and unified endorsements 1109 across all partner endorsement sites; see also at least ¶¶ [0026], [0035], [0118], and [0121]).

Claims 3, 10, and 17: Jha discloses the limitations as shown in the rejections above. Further, Jha, as shown, discloses the following limitations:
wherein the identifying the advertisement conversion component contained in the landing page comprises: 
searching for a preset tag in a Hypertext Markup Language (HTML) file of the landing page through character recognition (see at least ¶ [0118]: the endorsement server may then create a document object model of the website’s markup or use a combination of content parsing technologies known to those versed in the field to extracts products, services and businesses contained in the page. The endorsement server may also use a website specific software module that recognizes the structure of the website’s markup so that the goods and services can be extracted from the page. Techniques for extracting information from a website markup are well known to those versed in the art; see also at least ¶ [0123]: site crawler 1104 module may be created for each endorsement site that uses well known HTTP crawling techniques to obtain the web pages displayed by the endorsement site and use content parsing techniques to selectively identify sections of the web pages that contain the endorsements. Such selective identification of sections of the web page uses knowledge of the structure of the content markup (such as HTML markup) for each web site and can be analyzed by HTML parsing tools as known to those versed in the art. One illustrative technique converts the HTML markup to a well-formed XML and then identifies the relevant XML nodes using XPath specification for specific sets of XML nodes in an XML document; see also at least ¶¶ [0124] and [0179]-[0180]); and 
obtaining a character string after the preset label that satisfies a preset condition through character string matching (see at least ¶¶ [0118] and [0123] and the analysis above. HTML and XML markup language are represented by character strings, and parsing and matching parts of these documents to find particular features uses string matching; see also at least ¶¶ [0124] and [0179]-[0180]), and 
determining a component corresponding to the character string as the advertisement conversion component (see at least ¶¶ [0118] and [0123] and the analysis above; see also at least ¶ [0124]: unstructured endorsement feed 1105 created by the site crawler 1104 is then processed for content extraction by identifying various nodes in the XML markup of the endorsement feed 1105 and mapping such nodes to the schema defined by the embodiment for a structured endorsement feed 1103. The unstructured nature of the merchant feed may result in semi-structured endorsement feed 1107 that may not strictly adhere to schema constraints, but may contain mostly accurate information on endorsements. As with the structured endorsement feed 1103, product attributes may be added to endorsed-products 1110 and the attributes of endorsements can be added to endorsements 1108 in a relational database table in an illustrative embodiment in Jha. These products and endorsements may then be merged with the unified product catalog 1111 and unified endorsements 1109 across all partner endorsement sites; see also at least ¶¶ [0124] and [0179]-[0180]).

Claims 7 and 14: Jha discloses the limitations as shown in the rejections above. Further, Jha, as shown, discloses the following limitations:
wherein the advertisement conversion component comprises at least one of a telephone link component, a message link component, a consultation link component, a form link component, a calling link component, and an APK link component (see at least ¶ [0012]: generated advertisements may include tracking links so that the clicks on the ads can be appropriately tracked and billed. Embodiments of the present invention may be implemented that do not require the targeting, generation, and serving of ads to be done by a particular type of entity. For example, these aspects may be performed by a publisher, advertiser, or a third party (e.g., an ad serving network), among other entity types; see also at least ¶ [0112]: when the user viewing the ad clicks on the link 603 in FIG. 6 to display all review for selected product, the content of the ad in the given ad window is repainted with a new display that contains the results of the database query to retrieve all reviews for the given product; see also at least ¶ [0146]: conversion may refer to a visitor performing a certain desirable action on a publisher’s or advertiser’s web site. Examples of desirable actions could be “visit advertiser’s landing page”, “sign up as a new user on advertiser’s web site”, “purchase a product on advertiser’s web site” etc. Conversion rate may refer to the percentage of visitors that perform the specified, desirable action. For instance, an advertiser may be interested in tracking the “sales conversion rate” due to a particular ad. This may refer to the percentage of visitors referred by the ad, who purchased any product on the advertiser’s web site; see also at least ¶¶ [0064], [0068], [0072], [0104], [0131]-[0137], and [0165]).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 11, and 18 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Jha et al. (U.S. Pub. No. 2007/0260520 A1) (hereinafter “Jha”) in view of Tuttle et al. (U.S. Pub. No. 2013/0066848 A1) (hereinafter “Tuttle”).

Claims 4, 11, and 18: Jha discloses the limitations as shown in the rejections above. Further, Jha, as shown, discloses the following limitations:
wherein the identifying the advertisement conversion component contained in the landing page comprises: 
searching for a dom node in a Hypertext Markup Language (HTML) file of the landing page (see at least ¶ [0118]: endorsement server may analyze the submitted URL and fetch its content from the merchant's web server. The endorsement server may then create a document object model—i.e., a dom—of the website’s markup or use a combination of content parsing technologies known to those versed in the field to extracts products, services and businesses contained in the page. The endorsement server may also use a website specific software module that recognizes the structure of the website’s markup so that the goods and services can be extracted from the page. Techniques for extracting information from a website markup are well known to those versed in the art; see also at least ¶ [0123]: site crawler 1104 module may be created for each endorsement site that uses well known HTTP crawling techniques to obtain the web pages displayed by the endorsement site and use content parsing techniques to selectively identify sections of the web pages that contain the endorsements. Such selective identification of sections of the web page uses knowledge of the structure of the content markup (such as HTML markup) for each web site and can be analyzed by HTML parsing tools as known to those versed in the art. One illustrative technique converts the HTML markup to a well-formed XML and then identifies the relevant XML nodes using XPath specification for specific sets of XML nodes in an XML document; see also at least ¶¶ [0124] and [0179]-[0180]); 
obtaining a character string contained in the network request that satisfies a preset condition through character string matching (see at least ¶ [0126]: ad request may refer to a request for advertisement(s). In one embodiment of the invention, such a request may be sent by a browser, on behalf of a user, to an ad server, using HTTP. Ad request may contain several parameter values that may help ad server in targeting ads; see also at least ¶ [0165]: redirection server may refer to one or a group of computers executing a computer program associated with this invention, among others, that may receive a request from a browser after a user has selected one of the advertisements. Upon receiving the request, redirection server may store information about the user, advertiser, publisher, and the advertisement(s) displayed and selected. Redirection server may also send back to the browser a URL for the advertiser landing page; see also at least ¶ [0026]: during this execution, the ad script evaluates several parameters relevant to the ad serving process that are made available to it by the browser environment, such as, for example the URL of the web page requested by the browser. These parameters are passed to the ad server 403 in an ad request 409 issued by the browser as part of executing the script; see also at least ¶¶ [0118] and [0123] and the analysis above; see also at least ¶¶ [0124], [0153], and [0179]-[0180]), and 
determining a component corresponding to the character string as the advertisement conversion component (see at least ¶¶ [0118] and [0123] and the analysis above; see also at least ¶ [0124]: unstructured endorsement feed 1105 created by the site crawler 1104 is then processed for content extraction by identifying various nodes in the XML markup of the endorsement feed 1105 and mapping such nodes to the schema defined by the embodiment for a structured endorsement feed 1103. The unstructured nature of the merchant feed may result in semi-structured endorsement feed 1107 that may not strictly adhere to schema constraints, but may contain mostly accurate information on endorsements. As with the structured endorsement feed 1103, product attributes may be added to endorsed-products 1110 and the attributes of endorsements can be added to endorsements 1108 in a relational database table in an illustrative embodiment in Jha. These products and endorsements may then be merged with the unified product catalog 1111 and unified endorsements 1109 across all partner endorsement sites; see also at least ¶¶ [0124] and [0179]-[0180]).

Jha does not explicitly disclose, but Tuttle, as shown, teaches the following limitations:
performing simulated clicking on the dom node (see at least ¶ [0022]: the crawler will simulate pressing buttons on web pages or clicking on links and store information gathered in this manner to a file or a database; see also at least ¶ [0024]: the crawler may examine the full object space and object model of the instantiated web application corresponding to the provided URL; see also at least ¶ [0025]: the crawler simulates end-user activity such as clicking on buttons on a web page. Timing events, such as looking at an object after 30 seconds, may also be template controlled and allow the crawler to more thoroughly investigate a web page. The templates may instruct the crawler to wait certain time intervals and then crawl the object tree again. This template that controls timing is particularly useful for mining content in today’s complex web pages; see also at least ¶ [0035]: the inspector may include code for software components for at least one of the following: a Document Object Model (DOM) implementation for one or multiple browsers; a scripting engine capable of executing JavaScript, JScript, ECMAScript or VBScript; an XML parsing engine; a Cascading Style Sheet engine; a network I/O library; an HTML parsing and rendering engine; an engine for executing embedded controls such as ActiveX controls; or an engine for rendering web applications; see also at least ¶¶ [0026], [0028]-[0030] [0038]-[0039], [0062], [0073], and [0091]); 
intercepting a network request sent after the simulated clicking (see at least ¶ [0098]: the Crawler 40 is also responsible for driving and monitoring the web application by injecting events and monitoring events. For example, the Crawler 40 injects events into the application such as, but not limited to, mouseover, mousedown, or mouse click events in order to simulate the action of a user clicking on a link. The Crawler 40 can also inject timer events, media player events or browser events, such as a page reload, in order to control the web application as necessary. Thus, as a nonlimiting example, the Crawler 40 may wait till after a simulated mouse, keyboard, or other user event. The Crawler 40 may also wait till after a programmatically generated event, a browser event, and/or a media player event. In addition to driving the application, the Crawler 40 also monitors the application to detect various events. For example, the Crawler 40 can detect events that indicate when new data has been downloaded into the application, or when a new video or audio stream has been launched. These events are all monitored by a global application Event Monitor 45. The Event Monitor is responsible for monitoring the state of a given web application, monitoring events generated by the web application, and controlling the execution of the Crawler 40 based on the appearance or absence of certain states and/or events. As nonlimiting examples, the Event Monitor may monitor (1) specific portions of the document object model or object state of a given web application or embedded control, (2) changes in a portion or all of the screen buffer used to display a web application, and/or (3) events generated by a web page, media player or embedded control; see also at least ¶¶ [0026], [0028]-[0030] [0038]-[0039], [0053], [0062], [0073], [0091], and [0099]). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the webpage crawling and analysis techniques taught by Tuttle with the web-based advertising systems disclosed by Jha, because Tuttle teaches at ¶ [0017] that “There is a need for an application designed specifically to be able to understand and extract useful information from these modern web applications” and at ¶ [0025] that its techniques are “particularly useful for mining content in today’s complex web pages.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the webpage crawling and analysis techniques taught by Tuttle with the web-based advertising systems disclosed by Jha, because the claimed invention is merely a combination of old elements (the webpage crawling and analysis techniques taught by Tuttle and the web-based advertising systems disclosed by Jha), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Response to Arguments
The arguments submitted with the Reply have been fully considered but are not persuasive.
Applicant argues that although “Jha at most discloses the relationship between the landing page and the objects on the landing page,” Jha does not disclose “the relationship between the advertisement page and the objects on the landing page.” Reply, p. 10, emphasis in original. Applicant presents other arguments based on this feature being allegedly neither taught nor disclosed by Jha. Reply, pp. 11-12.
Examiner disagrees, because Jha discloses conversion objects from advertisements that both demonstrate a conversion and are present also as advertisements on the landing page. For example, Jha discloses at ¶ [0105] that “one or more endorsements to show in the advertisement itself and provide a link to the user to view other endorsements for the advertised product.” As Jha notes in ¶ [0104], these endorsements are object are tracked for how often they generate tracks and conversions. See also Jha at ¶ [0146]. Jha discloses at ¶ [0069] how these endorsements are features of the advertising and at ¶ [0088] how “a second interface that is provided for users to search for products, services and businesses in a catalog and endorse a plurality of products, services and businesses that are displayed in search results presented in a browser.” The same endorsements that are used as conversion objects are also displayed as advertisements as search results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to web-page analysis in advertising.
Gunawardana et al. (U.S. Pub. No. 2011/0302024 A1) (extended conversion tracking for offline commerce);
Linden et al. (U.S. Pub. No. 2006/0136294 A1) (real-time click fraud detection, preventing, and reporting);
Vailik (U.S. Pub. No. 2007/0271501 A1) (encoding and displaying default landing page content); and
Hill et al. (“An Efficient Bandit Algorithm for Realtime Multivariate Optimization.” In Proceedings of the 23rd ACM SIGKDD International Conference on Knowledge Discovery and Data Mining (KDD ’17). Association for Computing Machinery, New York, NY, USA, 1813–1821, 2017).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571)272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622